This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0237

                                 In re the Matter of:
                       Karen Brys n/k/a Karen Warn, petitioner,
                                      Appellant,

                                         vs.

                                  Timothy Peterson,
                                    Respondent.

                              Filed September 8, 2014
                                     Affirmed
                                 Toussaint, Judge*

                           Hennepin County District Court
                           File No. 27-PA-FA-000047882

Karen Warn, Owatonna, Minnesota (pro se appellant)

Jeremy P. Knutson, Knutson Law Office, LLC, Mendota Heights, Minnesota (for
respondent)

      Considered and decided by Bjorkman, Presiding Judge; Rodenberg, Judge; and

Toussaint, Judge.

                       UNPUBLISHED OPINION

TOUSSAINT, Judge

      Respondent Timothy Peterson initially appealed a child support magistrate’s

decision to deny a child-support modification. We reversed the decision and instructed

*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
the magistrate to modify the obligation to reflect the Minnesota child-support guidelines.

Karen Warn, appellant in this case, challenges the magistrate’s order on remand

implementing our instructions and the magistrate’s setting the effective date of the

modification to the time when Peterson first moved to modify his support obligation.

Because the magistrate properly followed our instructions on remand and did not abuse

her discretion in setting the effective date to the date of the initial motion, we affirm.

                                       DECISION

                                               I.

       Warn contends that the child support magistrate (CSM) erred by imposing a

guidelines-amount child-support obligation in December 2013. She asks us to vacate the

order, declaring that it caused undue hardship and that it was manifestly unjust. But res

judicata prohibits Warn’s challenge.

       We review de novo whether res judicata prohibits a challenge. Rucker v. Schmidt,

794 N.W.2d 114, 117 (Minn. 2011). Res judicata prohibits a party from relitigating a

claim. Hauschildt v. Beckingham, 686 N.W.2d 829, 837 (Minn. 2004). It prevents parties

from relitigating all claims that arose from the same circumstance, even if raised under

new legal theories. Id. It applies when four elements are met: “(1) the earlier claim

involved the same set of factual circumstances; (2) the earlier claim involved the same

parties or their privies; (3) there was a final judgment on the merits; [and] (4) the

estopped party had a full and fair opportunity to litigate the matter.” Id. at 840.

       In August 2013, we determined that a CSM abused its discretion when she denied

respondent Timothy Peterson’s motion for support modification. Warn v. Peterson, No.


                                               2
A12-2313, 2013 WL 4404594, at *2 (Minn. App. Aug. 19, 2013), review denied (Minn.

Oct. 23, 2013). We found that an above-guidelines support obligation was unfair and

unreasonable, so we reversed and remanded the case, instructing the CSM to impose an

obligation at the guidelines amount. Id. Implicit in our finding was that the guidelines

amount did not cause an extreme hardship or result in manifest injustice. No facts

underlying that decision have changed: the same parties are involved, there was a final

judgment on the merits, and Warn had the opportunity to argue and litigate this issue at

all stages of litigation. To the extent that Warn disagrees with our previous decision, we

reject her challenge because we do not reconsider previous opinions. Minn. R. Civ. App.

P. 140.01; see In re Estate of Sangren, 504 N.W.2d 786, 788 n.1 (Minn. App. 1993)

(refusing to consider an issue on cross-appeal that was ruled on previously by a special

term panel), review denied (Minn. Oct. 28, 1993).

      Further, by setting the amount of the child support at the guidelines amount, the

CSM was doing only what we had directed. A CSM’s “duty on remand is to execute the

mandate of the remanding court strictly according to its terms.” Bauerly v. Bauerly, 765

N.W.2d 108, 110 (Minn. App. 2009) (quotation omitted). To do anything different

would be an abuse of the CSM’s discretion. See id. at 110-11. The CSM properly

implemented our instructions. She therefore did not abuse her discretion.

                                           II.

      Warn maintains that the CSM also abused her discretion by setting the effective

date of the modification as May 1, 2012—just a few days after Peterson moved to modify

his support obligation. Our previous ruling directed only the amount of child support; we


                                            3
were silent as to an effective date. The district court possesses broad discretion to make

decisions on child support, and we will not reverse a decision unless it represents a clear

abuse of the district court’s discretion. Rose v. Rose, 765 N.W.2d 142, 145 (Minn. App.

2009). This includes setting the effective date of support modification.         Finch v.

Marusich, 457 N.W.2d 767, 770 (Minn. App. 1990). We will reverse only if the decision

is against logic and the facts on the record. Putz v. Putz, 645 N.W.2d 343, 347 (Minn.

2002). We apply the same standards to a CSM’s unreviewed order that we do when

reviewing a district court’s order. See id. at 348.

       Under Minnesota Statutes section 518A.39, subdivision 2(e) (2012), “A

modification of support . . . may be made retroactive . . . from the date of service of

notice of the motion on the responding party.”        While the “may” in the statute is

permissive rather than mandatory, see Minn. Stat. 645.44, subd. 15 (2012), the appellate

courts have previously held that the modification should be retroactive to the date of

notice of the motion unless the district court specifies another date supported by factual

findings or a statute directs an alternate date, Lee v. Lee, 775 N.W.2d 631, 643 (Minn.

2009); Bormann v. Bormann, 644 N.W.2d 478, 482–83 (Minn. App. 2002). The CSM

made the modification retroactively effective as of May 1, 2012, the beginning of the

month following Peterson’s initial motion. The CSM’s decision did not go against logic.

The CSM did not abuse her discretion.

       Affirmed.




                                              4